DETAILED ACTION
	The response dated 7/18/2022 has been entered and is treated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The written description does not appear to include a disclosure of the particular method steps recited in these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0225436 to Lindbo in view of US 3,593,869 to Zurheide.
Regarding claim 1 Lindbo discloses a storage containers from a three-dimensional grid of an underlying storage system, comprising; a first set of wheels (116) arranged at opposite sides of a vehicle body, for moving the vehicle along a first direction on the grid; a second set of wheels (118) arranged at opposite sides of the vehicle body, for moving the vehicle along a second direction on the grid, the second direction being perpendicular to the first direction ; and the first set of wheels displaceable in a vertical direction between a first position, wherein the first set of wheels allow movement of the vehicle along the first direction, and a second position, wherein the second set of wheels allow movement of the vehicle along the second direction (para 0080), wherein the vehicle body surrounds a cavity within which at least a first lifting device (103) and a second lifting device (103) are positioned adjacent to each other, each lifting device is independently controlled and arranged to lift a storage container from the grid and into the cavity, such that a bottom of the storage container is at a level above the lowest level of the second set of wheels (para 0077).
Lindbo does not disclose at least one vertical frame guiding element arranged inside the cavity, the frame guiding element extending between the first lifting device and the second lifting device and being an integral part of the framework of the vehicle body.
Zurheide teaches an overhead article handling device including at least one vertical frame guiding element (54) arranged inside the cavity, the frame guiding element extending between the first lifting device and the second lifting device (between platforms 14 and 16) and being an integral part of the framework of the vehicle body (col. 2 lines 68-70) in order guide the object being lifted and eliminate sway (col. 2 lines 68-70).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Lindbo to include at least one vertical frame guiding element arranged inside the cavity, the frame guiding element extending between the first lifting device and the second lifting device and being an integral part of the framework of the vehicle body, as taught by Zurheide, in order guide the object being lifted and eliminate sway.
Regarding claim 2 Lindbo discloses the first lifting device and the second lifting device are adjacent, such that the container- handling vehicle may accommodate two adjacent storage containers within the cavity (see figure 6).
Regarding claim 3 Lindbo discloses each of the first lifting device and the second lifting device is connected to at least one first rotatable lifting shaft and at least one second rotatable lifting shaft (see figure 6 showing winch arrangements), respectively.
Regarding claim 4 Lindbo discloses each of the first lifting device and the second lifting device comprises a lifting frame (110) for releasably connecting to a container.
Regarding claim 6 Lindbo discloses an automated storage and retrieval system comprising a three- dimensional grid and at least one container-handling vehicle (100) according to claim 1, wherein the grid comprises multiple storage columns, in which storage containers may be stored on top of one another in vertical stacks (see figure 1), and a port column (see figure 14) for receiving and transporting a storage container to an access station; and the container handling vehicle is operated on rails (see figure 1) at a top level of the grid for retrieving storage containers from, and storing storage containers in, the storage columns, and for transporting the storage containers horizontally across the grid; wherein the first lifting device (103) and the second lifting device (103) are arranged such that they may enter two adjacent storage columns at the same time (see figure 8).
Regarding claim 7 Lindbo discloses each of the lifting devices comprises a lifting frame (110) and are arranged such that the respective lifting frames may enter two adjacent storage columns at the same time (see figure 8).
Regarding claim 8 Lindbo discloses the lifting frames (110) of the first lifting device and the second lifting device are horizontally separated by a distance being larger than the width of the rails separating two adjacent storage columns (see figure 8).
Regarding claim 9 Lindbo discloses the container-handling vehicle has a horizontal periphery equal to, or less than, the horizontal periphery of a set of rails surrounding two adjacent storage columns (see figure 8 and para 0093).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindbo and Zurheide in view of Applicants’ admitted prior art.
Lindbo and Zurheide (see above) show the lifting frames (110) gripping the containers but does not explicitly disclose each of the first and second lifting frames comprises container connecting elements for releasable connection to corresponding lifting frame connecting elements on the storage containers, and guiding pins for ensuring a correct positioning of the container connecting elements.
Applicants’ own admitted prior art teaches a lifting frame including container connecting elements for releasable connection to corresponding lifting frame connecting elements on the storage containers, and guiding pins for ensuring a correct positioning of the container connecting elements (see figure 2b).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Lindbo and Zurheide to include each of the first and second lifting frames comprises container connecting elements for releasable connection to corresponding lifting frame connecting elements on the storage containers, and guiding pins for ensuring a correct positioning of the container connecting elements, as taught by Applicants’ own admitted prior art because doing so merely entails substituting one known lifting frame for another to yield predictable results.

Claims 11-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindbo in view of WO 2017/037095 to Hognaland and Applicants’ admitted prior art.
Regarding claim 11 Lindbo discloses a method of retrieving at least one storage container from an automated storage and retrieval system comprising a three-dimensional grid and at least one container-handling vehicle, wherein the grid comprises multiple storage columns, in which storage containers may be stored on top of one another in vertical stacks, and a port column for receiving and transporting a storage container to an access station; and the container handling vehicle is operated on rails at a top level of the grid for retrieving storage containers from, and storing storage containers in, the storage columns, and for transporting the storage containers horizontally across the grid; wherein the container-handling vehicle comprises at least a first lifting device and a second lifting device arranged such that they may retrieve and/or store a storage container from/in at least two adjacent storage columns at the same time (see discussion above)
Lindbo does not specifically disclose identifying a first storage container to be retrieved; moving the container-handling vehicle, such that the first lifting device is centered relative a first storage column comprising the first storage container; retrieving a second storage container by the first lifting device, the second storage container arranged in the first storage column at a level above the first storage container; moving the container-handling vehicle, such that the second lifting device is centered relative the first storage column; and retrieving the first storage container by the second lifting device and storing the second storage container in a second storage column.
Hognaland teaches identifying a first storage container to be retrieved (choosing container 5); moving the container-handling vehicle, such that the first lifting device is centered relative a first storage column comprising the first storage container (see figure 6); retrieving a second storage container by the first lifting device (see figures 6-7), the second storage container arranged in the first storage column at a level above the first storage container; moving the container-handling vehicle (see figures 6-7), such that the second lifting device is centered relative the first storage column; and retrieving the first storage container by the second lifting device (see figure 7-8) in order to more efficiently extract and buffer containers (see page 3 lines 1-9).  The only distinction being that Hognaland uses different vehicles for each container rather than different lifting devices within the same vehicle.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Lindbo to include identifying a first storage container to be retrieved; moving the container-handling vehicle, such that the first lifting device is centered relative a first storage column comprising the first storage container; retrieving a second storage container by the first lifting device, the second storage container arranged in the first storage column at a level above the first storage container; moving the container-handling vehicle, such that the second lifting device is centered relative the first storage column; and retrieving the first storage container by the second lifting device, as taught by Hognaland, in order to more efficiently extract and buffer containers.  This would the natural application of the Hognaland methodology to the Lindbo system arrangement.
Hognaland does not teach storing the second storage container in a second storage column.
That said Applicants’ Admitted Prior Art includes storing the second storage container in a second storage column (para 0016-0017 of disclosure).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Lindo and Hognaland to include storing the second storage container in a second storage column, as taught by Applicants’ Admitted Prior Art, as doing so was known and merely entails substituting one known alternative for another to yield predictable results.  
Regarding claim 12 the combination teaches moving the container-handling vehicle along a pathway to the port column (moving the vehicle to the output area).
Regarding claims 14, 16, 17 and 18 Lindbo does not specifically disclose storing and moving the second storage container as claimed.
That said it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Lindo and Hognaland to include such movements because as taught by Applicants’ Admitted Prior Art, both returning the second storage container to the original stack or placing it in another stack were known.  The exact location of the second stack is a matter of design choice as locating containers within a storage arrangement based on demand/frequency of access is a well-known concept.
Regarding claim 15 the combination teaches the second storage container is stored simultaneously with step or retrieving the first container because Lindo discloses simultaneous action of the different lifters and doing so ensures the improved efficiency afforded by a multiple lifter arrangement.

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.  In general, Applicants’ arguments are addressed by the rejection of the amended claims as set forth above.  With regard the Zurheide reference, Applicant argued that “the channel guides of Zurheide merely hang from the ceiling and do not provide structural support to the crane device nor are they integral to the crane framework.”  Examiner disagrees and notes the guides 54 are connected to the carriage 22 (col. 2 lines 68-70) which is part of the crane as carriage 22 moves along rails 32, 34 (col. 2 lines 48-50).  As such, Examiner maintains that the combination reads on the limitations of claim 1 as set forth in detail above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652